Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4-6, 9-12, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zell (US 20190316324 A1) in view of Kerckhove et al. (US 20100107623 A1) hereinafter Kerck.
Regarding Claim 1 Zell teaches (Fig 3) a work vehicle comprising: a frame (18) ; a prime mover (30) connected to the frame (18); an operator cab (26) connected to the frame (18); a work implement (58)moveable with respect to the frame (18); and a control circuit operable to control movement of the work implement, the control circuit including a pump (par.0016), an actuator (66) in fluid communication with the pump (par.0016), the actuator (66) including a first side  (See Fig below)and a second side  (See Fig below) a control valve (See Fig below) fluidly positioned between the pump (par.0016)and the actuator (66), a controller (par.0015, Fig 3) in electrical communication with the control valve (see Fig below), a reservoir (146) in fluid communication with the actuator (66), a first proportional pressure relief valve (142)fluidly positioned between the reservoir (146) and the first side  (See Fig below)of the actuator (66), the first proportional pressure relief valve (142) configured to permit flow of fluid from 
Zell is silent regarding a second proportional pressure relief valve fluidly positioned between the reservoir and the second side of the actuator.
However, Kerck teaches a hydraulic circuit comprising a pump (24) supplying fluid to a first side and second side of the hydraulic actuator (16) (Fig 2). Kerck further teaches a first proportional relief valve (28) to permit fluid from the first side to a reservoir (34) and a second proportional relief valve (32) fluidly positioned between the reservoir (34) and the second side of the actuator (16) (Fig 2). Kerck discloses having the second proportional relief valve allows proper regulation of the pressurized fluid in the second side of the actuator (par.0027) thereby preventing over pressurization (Fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Zell to include the teachings of Kerck by including a second proportional pressure relief valve fluidly positioned between the reservoir and the second side of the actuator. Doing so allows proper regulation of the pressurized fluid in the second side of the actuator (par.0027) thereby preventing over pressurization (Fig 2).
Regarding Claim 2 Zell teaches (Fig 3) the control circuit further comprising a position sensor (par.0018) configured to sense a set position of the actuator (66) set by the user and to communicate the set position to the controller (Fig 3, par.0018).
Regarding Claim 4 Zell teaches (Fig 3) wherein the operator cab (26) includes a user interface configured to permit a user to adjust the predetermined pressure value while the user is positioned in the operator cab (par.0023).
Regarding Claim 5 Zell as modified above teaches (Fig 3) wherein the predetermined pressure value (threshold value) is a first predetermined pressure value (par.0016), wherein the second proportional pressure relief valve (32) is configured to permit flow of fluid from the second side (See Fig below) of the actuator to the reservoir while a pressure at the second side of the actuator exceeds a second predetermined pressure value (preset pressure of the relief valve) (Fig 2).
Regarding Claims 6 and 11 Zell teaches (Fig 3) wherein the first predetermined pressure value (first pressure set point) is adjustable independently of the second predetermined pressure value (second pressure set point) (due to the valves having independent solenoids for actuating).
Regarding Claim 9 Zell teaches (Fig 3) a control system operable to control movement of a work implement (58) of a work vehicle, the control system comprising: a reservoir (146) configured to retain fluid; a pump (par.0016) in fluid communication with the reservoir (146); an actuator (66) in fluid communication with the pump (par.0016), the actuator (66) having a first side  (See Fig below)and a second side; a control valve  (See Fig below) fluidly positioned between the pump (par.0016) and the actuator (66); a first proportional relief valve (142) fluidly positioned between the pump (par.0016) and the first side  (See Fig below)of the actuator (66) (Fig 3). Zell as modified above teaches a 
Regarding Claim 10 Zell as modified above by Kerck teaches (Fig 3) wherein the pressure set point is a first pressure set point (par.0016, Fig 3 of Zell), wherein the second proportional relief valve is configured to permit flow of fluid from the second side  of the actuator to the reservoir (Fig 2) when a pressure at the second side of the actuator exceeds a second pressure set point, and wherein the first pressure set point and the second pressure set point are configured to be adjusted by a user from the cab of the work vehicle (see Zell Par.0023).
Regarding Claim 12 Zell teaches (Fig 3) wherein the first proportional relief valve (142) is fluidly connected to the first side (See Fig below)of the actuator (66) in parallel with the control valve (see Fig below). Zell as modified above teaches wherein the second proportional relief valve is fluidly connected to the second side of the actuator (66) in parallel with the control valve (in the same manner as the first relief valve).
Regarding Claim 16 Zell teaches (Fig 3) A method of moving a work implement (58) of a work vehicle in response to an impact force, the method comprising: setting a first set point pressure at which a first proportional relief valve (142) is configured to open via an operator positioned in the work vehicle (par.0023). Zell as modified above teaches setting a second set point pressure at 
Regarding Claim 19 Zell teaches (Fig 3) wherein monitoring the actuator (66) to detect movement thereof from the first position includes monitoring the actuator (66) with a position sensor (par.0018).
Regarding Claim 20 Zell teaches (Fig 3) further comprising adjusting the first set point pressure via an operator positioned in the work vehicle, and adjusting the second set point pressure via the operator positioned in the work vehicle (see Zell Par.0023).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zell in view of Kerck. as applied to claim 5 above and further in view of Vonderwell et al. (US 2006/0065867 A1) hereinafter Vond
Regarding Claim 7 Zell as modified above remains silent regarding a first pressure sensor configured to sense the pressure at the first side of the actuator the first pressure sensor configured to communicate the pressure sensed at the first side of the actuator to the controller, and a second pressure sensor configured to sense the pressure at the second side of the actuator, the second pressure sensor configured to communicate the pressure sensed at the second side of the actuator to the controller.
However, Vond teaches a hydraulic circuit for a blade control (14) comprising a pump (22) supplying fluid to a first side and second side of an actuator (16) that controls the blade (14) (Fig 2). Vond further teaches a first pressure sensor (144) configured to sense the pressure at the first side of the actuator (16) the first pressure sensor configured to communicate the pressure sensed at the first side of the actuator to a controller (142), and a second pressure (146) sensor configured to sense the pressure at the second side of the actuator (16), the second pressure sensor being configured to communicate the pressure sensed at the second side of the actuator to the controller (142) (Fig 2). Vond discloses the pressure sensors allow accurate pressurization and depressurization of the actuator chambers via valves (see fig 2, par.0028).
Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Zell to include the teachings of Vond by including first and second pressure sensors communicating with the controller to sense the pressure at the first side and second side of the actuator. Doing so allows accurate pressurization and depressurization of the actuator chambers.
Allowable Subject Matter
Claims 3, 8, 13-15, 17-18 are objected to but would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. Claims 21-25 are allowed. Regarding Claims 21-25 the prior art fails to teach the method of moving a work implement that requires upon movement of the work implement from the set position, determining if the work implement  moved upward or downward from the set position; if the work implement moved upward from the set position, the controller configured to send a first signal to the first valve and to the second valve to increase the downward force on the work implement to thereby inhibit further upward movement of the work implement; and if the work implement moved downward from the set position, the controller configured to send a second signal to the first valve and to the second valve to decrease the downward force on the work implement to inhibit further downward movement of the work implement.  

    PNG
    media_image1.png
    876
    831
    media_image1.png
    Greyscale

Conclusion
	Prior art made of record not relied up on are pertinent to applicant’s disclosure. Smith et al. (US 2007/0022871 A1) teaches a hydraulic circuit for a blade control mechanism of an earth moving machine having a proportional relief valves (36, 38) in parallel with pilot actuated relief valves (28, 32)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABIY TEKA/               Primary Examiner, Art Unit 3745